TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00192-CR



                                Ex parte George Edgar Simpson


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 09-070-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Ex parte George Edgar Simpson filed a notice of appeal from the trial court’s denial

of his application for writ of habeas corpus contending he was improperly in custody. He contended

that his bond was improperly forfeited based on his failure to appear at a hearing about which he was

not given proper notice. His attorney has informed this Court that the matter has been resolved and

that he no longer desires to pursue this appeal. We have reviewed a copy of the “Order of Deferred

Adjudication; Community Supervision” dated March 30, 2010, based upon Simpson’s plea of guilty

in the underlying cause. We dismiss this appeal of the denial of the habeas application as moot.




                                              G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed as Moot

Filed: June 18, 2010

Do Not Publish